Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group 1, claims 1-13 in the reply filed on 128/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Arguments
3.	Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive. Applicant argues Zhou US Patent Publication 2005/0148263 and the other cited references do not provide any teaching with respect to the bonding having a length that is from about 1.5 to 10 times the width as recited in claim 1; that the cross-directional cylindrical or rod shaped bond patterns have an aspect ratio defined by a length of the bond pattern divided by the width of the pattern that is from about 2 to 10 as in claim 2; or the aspect ratio of the bond patterns is from about 4 to 8 as in claim 3.  Applicant argues Zhou merely teaches than an acceptable bond pattern is a ‘C-star pattern which has a bond area of about 16.9%. The C-Star pattern has a cross-directional bar or ‘corduroy’ design interrupted by shooting stars’.  The c-star pattern discussed by Applicant is merely an example of common bond patterns taught in Zhou.  The examiner also mentions the teaching of a diamond pattern as typically having a longer width than length.  Although Applicant argues the diamond shape can not be relied on as having a longer width than length, Applicant also presents examples on page 7 of the remarks that clearly shows a diamond shape (A) having a longer length.  Nonetheless, Zhou teaches in paragraphs 0045 that various patterns for calendar rolls have been developed for functional as well as aesthetic reasons.  This paragraph of Zhou is cited to show various common patterns and to indicate a change is shape and size in the bond pattern of a calendar roll is not novel and within the level of one of ordinary skill in the art.   
Applicant argues the cd rod bonding pattern has a direct impact on the properties of the nonwoven fabric.  Applicant provides an excerpt from Table 10, and states the examples 1-9 represent inventive fabrics bonded with an oval bonding pattern and examples 10-16 represent inventive fabrics bonded with a CD Rod Bondiing Pattern.  Applicant concludes that the CD rod bonded pattern exhibit improvements with respect to elongation in comparison to the oval bonded pattern.  However, it is not clear from the table if the samples are all identical and all parameters are equal in order to make a direct comparison.  Additionally, the criticality of the CD rod bonded pattern is not proven as the comparison is limited to an oval bonding pattern.  Applicant’s arguments are not persuasive and the rejection is maintained.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
8.	Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou et al. US Patent Application Publication 2005/0148263

As to claims 1-3, Zhou teaches a calendering roll configured for thermally bonding fibers of a nonwoven fabric (paragraphs 0032) to each other to define a coherent web (paragraph 0046), the calendering roll comprising a pair of cooperating rolls (paragraph 0045; Figure 1) in which one of the rolls comprises a plurality of 3-dimensional geometric cylindrical or rod shaped bonding patterns extending in a cross-direction of the roll (paragraph 0045), Zhou does not specifically teach the bonding patterns having a length that is from about 1.5 to 10 times the width. However, Zhou teaches in paragraphs 0045 that various patterns for calendar rolls have been developed for functional as well as aesthetic reasons.  Zhou teaches various bond patterns are within the scope of the invention including diamond patterns (paragraph 0045) which typically have a longer length than width.  It would have been obvious to one having ordinary skill in the art to provide a length to width ratio as claimed since providing different shaped bond patterns since such a modification would have involved a mere change in the shape of the component, which Zhou teaches is acceptable.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In Re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

As to claims 4-6, Zhou incorporates by reference Hansen et al. USPN 3855046 (paragraph 0045).  Hansen teaches the bond pattern covers a surface area of the web of about 17.5% (Hansen col. 10, lines 36-39) which is within the claimed range. Zhou further teaches examples of bonding patterns with a 15% to about a 21% bond area (paragraph 0045).  It is reasonable to conclude the fabric bond pattern correlates to the bond pattern on the calendaring roll. As to claim 7, Zhou teaches a system for preparing a nonwoven fabric (paragraphs 0032), the system comprising: a first polymer source configured to provide a stream of molten or semi-molten resin (Figure 1; paragraph 0090); a first spin beam 20 in fluid communication with the first polymer source, the spin beam configured to extrude and draw a plurality of continuous filaments (paragraphs 0011, 0033, 0034, 90; Figure 1); a collection surface 30 disposed below an outlet of the spin beam onto which the continuous filaments are deposited to form a nonwoven fabric (Figure 1; paragraph 0090); a calender roll 60 positioned downstream of the first spin beam (Figure 1), the calender roll 60 comprising a pair of cooperating rolls 60 (paragraph 0093) in which one of the rolls comprises a plurality of 3-dimensional geometric cylindrical (paragraph 0093).  
As to claims 8 and 9, the system further comprising a second polymer source and second spinbeam 35 in fluid communication with the first spin beam, the first spinbeam configured to extrude continuous bicomponent filaments (paragraphs 0044, 0090). The second spinbeam 35 disposed between the first spinbeam 20 and the calender roll 60 (Figure 1). As to claim 10, the second spinbeam 35 is configured to form a meltblown nonwoven fabric (paragraphs 0014, 0016, 0034, 0044. 0090). As to claims 11 and 12, Zhou does not specifically teach the bonding patterns having a length that is from about 1.5 to 10 times the width. However, Zhou teaches various bond patterns are within the scope of the invention including diamond patterns (paragraph 0045) which typically have a longer length than width.  It would have been obvious to one having ordinary skill in the art to provide a length to width ratio as claimed since providing different shaped bond patterns since such a modification would have involved a mere change in the shape of the component, which Zhou teaches is acceptable.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In Re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
As to claim 13, Zhou incorporates by reference Hansen et al. USPN 3855046 (paragraph 0045).  Hansen teaches the bond pattern covers a surface area of the web of about 17.5% (Hansen col. 10, lines 36-39) which is within the claimed range. Zhou further teaches examples of bonding patterns with a 15% to about a 21% bond area (paragraph 0045).  It is reasonable to conclude the fabric bond pattern correlates to the bond pattern on the calendaring roll.  or rod-shaped bonding patterns extending in a cross-direction of said roll, said bonding patterns having a length that is from about 1.5 to 10 times the width. 

9.	Claims 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunbar et al. US 2007/0049153. 

As to claims 22-24, Dunbar teaches a calendaring roll configured for thermally bonding fibers of a nonwoven fabric to each other to define a coherent web, the calendering roll comprising a pair of cooperating rolls – where Dunbar teaches a patterned calender roll and an anvil roll (paragraph 0026).  Dunbar teaches the calender roll is patterned with a plurality of 3-dimensional geometric rectangular pattern with the major axis extended in the machine direction as opposed to the claimed cross-direction (paragraph 0026).  Dunbar also in paragraph 0026 incorporates by reference Levy USPN 5620779, who teaches various bond patterns (Figures 10-17), including cylindrical or rod-shaped bonding patterns extending in a cross-direction (Figures 12 and 13). Neither Dunbar nor Levy teach the claimed length to width ratio. However, Dunbar/Levy teaches the general condition of a bond pattern with a longer length than width.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed ratio, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller et al. 105 USPQ 233.  

As to claims 25-27, Dunbar teaches the percent bonding area varies from around 10 percent to around 30 percent of the area of the fabric or web (paragraph 0026), which have values in the claimed ranges.  Based on the percent bonding areas taught in Dunbar, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide have bond pattern cover the calendar roll in the in the claimed ranges to provide the percent bonding area on the fabric or web. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781